DETAILED ACTION
Claims 1-20 are pending in the instant application, Applicant amending claims 1-3, 6-10, 13-17, and 20.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

	Interview Summary
The Interview Summary provided by the Examiner on June 30, 2021 is a verbatim copy of the Examiner's notes taken during the interview and represents the present sense impressions of the Examiner concerning the substance of the interview.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
It should be noted that the written description requirement is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail.
As to claims 5, 12, and 19, the claims recite “querying a set of Internet of Things (IoT) devices in proximity to the product in response to determining that the first set of product data is deficient based on the first set of metrics, wherein the set of IoT devices visually scans a set of areas on the product to collect the second set of product data”. Applicant’s disclosure does not give sufficient detail to allow one having 
As such, the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved and the claims are rejected for not providing a sufficient written description of the invention.
Stipulating on the record that this element is within the capacity of one having ordinary skill in the art at the time of the application (and thus admitted prior art), is sufficient to overcome this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter. 

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
computing a market value of the product based, at least in part, on the first set of metrics, the first set of product data, and the second set of product data

These steps are abstract in nature because they are directed towards the mathematical calculations associated with determining the market value of a piece of property. Thus, claim 

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental processes. This type of abstract idea is shown in claim 1 by:
computing a market value of the product 

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as evaluating a good selling price for a piece of property. Thus, claim 1 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
memory and a processor

by the information handling system

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims only included those identified above.

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 11-15 and 18 and figures 1 and 2.  
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 


The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above.

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.
Therefore, claims 1-20 are not patent eligible under the Alice/Mayo analysis. For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Rejections - 35 USC § 103
Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jessen, US 2018/0336650, in view of official notice.
In the analysis below, bold text is claim language.
Bold underlined text is amended claim language. 

AS TO CLAIM 1 
A method implemented by an information handling system that includes a memory and a processor, the method comprising:
Jessen (paragraph 24 and figure 1) teaches a computer embodiment which is the functional equivalent of the information handling system of the instant application, as both are systems that handle information.

identifying, by the information handling system, a first set of metrics corresponding to a product for sale by a seller in response to receiving a first set of product data corresponding to the product;
Jessen (paragraph 28) teaches concerning property metric values based on property information from sellers markets or exchanges, such as “one or more multiple listings services (‘the MLS 114’), such as the California Regional Multiple Listing Service (CRMLS), the Metropolitan Regional Information System (MRIS), and/or other services.”

capturing, by the information handling system, a second set of product data in response to determining that the first set of product data is deficient based on the first set of metrics;

computing, by the information handling system, a market price of the product based, at least in part, on the first set of metrics, the first set of product data, and the second set of product data; and
Jessen (paragraph 44) teaches calculating a market value

providing, by the information handling system, the market price of the product to a buyer, wherein the information handling system prohibits the seller from changing the market price.
Jessen (paragraph 16) teaches providing output the user regardless of the user’s role in the transaction because “each occurrence of accessing the data provides an output to a user that is specific to the entity accessing the data, and  specific to a time at which the data is accessed (i.e., is ‘up-to-date’).”
Jessen does not explicitly teach concerning prohibiting a seller from adjusting the computer market value. However, the Examiner takes official notice that “bait and switch” tactics are old and well known in the art. It is obvious to one having ordinary skill in the art at the time of the application to modify the teaching of Jessen to include prohibiting a seller from changing the computed market value. The motivation is to 

AS TO CLAIM 2 (of 1) 
receiving feedback from the seller in response to providing the market price to the buyer;
Jessen (paragraph 35) teaches receiving user feedback in the form of the user supplementing the property data. 
Jessen (paragraph 16) teaches interacting with the users regardless of the user’s role in the transaction because “each occurrence of accessing the data provides an output to a user that is specific to the entity accessing the data, and  specific to a time at which the data is accessed (i.e., is ‘up-to-date’).” As such, Jessen teaches a reporting to a seller that a buyer has reviewed the sales listing, so that the seller can potentially follow up with the buyer to increase the chances of a sale.

inputting the set of feedback into a machine learning module;
Jessen (paragraph 33) teaches a number of different modeling techniques including neural networks.

 determining, by the machine learning module, a second set of metrics based on the set of feedback;
collecting a third set of product data based on the second set of metrics.
Jessen (paragraph 40) teaches concerning identifying a second set of metrics and assessing additional property information.

AS TO CLAIM 3 (of 2) 
removing one or more incorrect assumptions from the first set of product data based on the set of feedback received from the seller;
re-computing the market price in response to removing the one or more incorrect assumptions.
Jessen (paragraph 74) teaches concerning removing incorrect property data.
Jessen (paragraph 16) teaches interacting with the users regardless of the user’s role in the transaction because “each occurrence of accessing the data provides an output to a user that is specific to the entity accessing the data, and  specific to a time at which the data is accessed (i.e., is ‘up-to-date’).” As such, Jessen teaches a reporting to a seller that a buyer has reviewed the sales listing, so that the seller can 

AS TO CLAIM 6 (of 1) 
wherein the second set of product data is a set of visual images, 
Jessen (paragraphs 83-91) teaches taking images using a drone.

the method further comprising:
performing visual recognition analysis on the first set of product data;
Jessen (paragraph 91) teaches using the drone to take images and then analyzes those images to ensure that they are not obstructed and show beneficial aspects of the property.

determining a set of weighting values of the first set of metrics based on the visual recognition analysis;
Jessen (paragraph 28) teaches concerning property metric values based on property information.

computing the market price based on applying the set of weighting values to the first set of metrics;
Jessen (paragraph 44) teaches calculating a market price.

AS TO CLAIM 7 (of 1) 
collecting a set of market data corresponding to a set of similar products that are similar to the product;
Jessen (paragraph 28) teaches concerning property metric values based on property information.

collecting a set of legal data corresponding to the product; 
Jessen (paragraph 40 and 73) teaches gathering data from public records.

computing the market price based on the set of market data and the set of legal data.
Jessen (paragraph 44) teaches calculating a market value

AS TO CLAIMS 8-10 and 13-14 
The claims recite elements substantially similar to those recited in claims 1-3 and 6-7. Thus, the art and rationale of claims 1-3 and 6-7 applies. 

AS TO CLAIMS 15-17 and 20 
The claims recite elements substantially similar to those recited in claims 1-3 and 6. Thus, the art and rationale of claims 1-3 and 6 applies. 
Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jessen, US 2018/0336650, in view of official notice, in further view of Wilkinson, US 2017/0300936.
In the analysis below, bold text is claim language.
Bold underlined text is amended claim language.

AS TO CLAIM 4 (of 2) 
receiving an initial set of metrics from one or more subject matter experts prior to receiving the first set of product data;
Jessen does not specifically teach concerning subject matter expert providing inputs. However, Wilkinson (paragraphs 211-214) teaches using subject matter expert inputs for an initial estimate.

feeding the initial set of metrics into the machine learning module;
Jessen (paragraph 33) teaches a number of different modeling techniques including neural networks.

identifying, by the machine learning module, the first set of metrics based on the initial set of metrics.
Jessen (paragraph 40) teaches concerning identifying a second set of metrics and assessing additional property information.

STATEMENT CONCERNING THE COMBINATION
Jessen is directed towards assessing the value of real estate. Wilkinson is directed towards a more general system to assess purchase opportunities. The teaching of Jessen represent analysis techniques applied to the purchase evaluation of a specific data set (namely real estate) while the teaching of Wilkinson represent analysis techniques which can be applied to any data set of items for purchase. One having ordinary skill in the art at the time of application would understand from both Jessen and Wilkinson different approaches to assessing a purchase opportunity. As such, the techniques taught by both are complementary.
It would be obvious to one skilled in the art at the time of the invention to combine the teachings of Jessen and Wilkinson. The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and 

AS TO CLAIM 5 (of 1) 
querying a set of Internet of Things (IoT) devices in proximity to the product in response to determining that the first set of product data is deficient based on the first set of metrics, wherein the set of IoT devices visually scans a set of areas on the product to collect the second set of product data;
receiving the second set of product data from the set of IoT devices in response to the querying.
Jessen does not specifically teach concerning Internet of Things (IoT). However, Wilkinson (paragraphs 100 and 178-181) teaches concerning gathering data using IoT devices. 

AS TO CLAIMS 11-12 and 18-19 
The claims recite elements substantially similar to those recited in claims 4-5. Thus, the art and rationale of claims 4-5 applies. 

Response to Arguments
Applicant's arguments filed June 30, 2021 have been fully considered.

Concerning the rejection under 35 USC 112:
Applicant’s arguments concerning the previous rejection of claim 1-20 under 35 U.S.C. 112(a) addressing “capturing a second set of product data in response to determining that the first set of product data is deficient based on the first set of metrics” were persuasive and that rejection is withdrawn.

As “Applicant asserts that removing one or more incorrect assumptions from the first set of product data is within the capacity of one having ordinary skill in the art at the time of the application” (Reply, p 11) and thus admitted prior art is accepted and the previous rejection of claim 3, 10, and 17 under 35 U.S.C. 112(a) is withdrawn.

Applicant did not argue concerning the rejection of claims 5, 12, and 19 concerning “querying a set of Internet of Things (IoT) devices in proximity to the product in response to determining that the first set of product data is deficient based on the first set of metrics, wherein the set of IoT devices visually scans a set of areas on the product to collect the second set of product data”. Therefore, that rejection is maintained.

 and thus admitted prior art is accepted and the previous rejection of claim 6, 13, and 20 under 35 U.S.C. 112(a) is withdrawn.

Concerning the rejection under 35 USC 101:
Applicant’s asserted that the invention did not recite an abstract idea at Step 2A – Prong One, but did not argue further. As such, this assertion is unpersuasive.

Applicant further argued that the invention is patent eligible at Step 2A – Prong Two because the invention addresses the problem of “Buying and selling used products comes with a host of issues not typically seen with buying and selling new products, such as the product's condition and a fair selling price of the used product, which is typically based on several criteria” (Specification, paragraph 2). Knowing that a price for a used item is a fair price is not technical in nature, but business oriented. Thus, the solution to this problem is not technical, but business oriented. Therefore, the data collection 

Concerning the rejection under 35 USC 102:
Applicant’s amendment overcomes the rejection under 35 USC 102, but a new ground of rejection under 35 USC 103 is made in response. 

Concerning the rejection under 35 USC 103:
Applicant’s argues that “the ability to prohibit bait and switch approaches is not well known” (Reply, p 13). This argument is unpersuasive as great swaths of law concerning oral contracts is directed towards ensuring that bait and switch is prevented. Per Cornell Law School’s Legal Information Institute (an online legal dictionary), bait and switch is defined as:
A “bait and switch” takes place when a seller creates an appealing but ingenuine offer to sell a product or service, which the seller does not actually intend to sell. This initial advertised offer is “the bait.” Then the seller switches customers from buying the advertised product or service that the seller initially offered into buying a different product or service that is usually at a higher price or has some other advantageous effect to the advertiser. This is the “switch.” Normally, the switched product that the consumer buys is usually at a higher purchase price, an increased profit for the seller, or may have a less marketable characteristic than the product advertised.



In Federal Claims courts, the key components for evaluating a claim of improper bait-and-switch” by the recipient of a contract are whether: (1) the seller represented in its initial proposal that they would rely on certain specified employees/staff when performing the services; (2) the recipient relied on this representation of information when evaluating the proposal; (3) it was foreseeable and probable that the employees/staff named in the initial proposal would not be available to implement the contract work; and (4) employees/staff other than those listed in the initial proposal instead were or would be performing the services.
Emphasis added

From the emphasized potion, advertising a superior product, perhaps “like new” for sale when the product is very much “used” is the definition of bait and switch. As such, the argument that preventing bait and switch is not old and well known in not persuasive. 

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record which is considered pertinent to Applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached at 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623